DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horch (2016/0131449).
In reference to claim 1, Horch discloses a fire control mechanism comprising: 
a trigger arranged to rotate about a trigger axis, the trigger comprising a trigger sear (figures 7A-8 and 11, trigger 110, trigger sear 116); 
a hammer arranged to rotate about a hammer axis, the hammer comprising a hammer sear and a secondary sear (paragraph 25 and figures 7A, 8, 10, and 11: hammer 102, hammer sear shown engaged with trigger sear in figs. 7A, 10, and 11, and secondary sear of hammer shown proximate the upwardly extending hook of disconnector 108, in fig. 7A, and shown in contact with the upwardly extending hook of disconnector 108 in fig. 11, “End of 1st Stage” middle drawing); and 
a disconnector arranged to move with respect to the trigger, the disconnector comprising a disconnector sear (figures 7A-8, 10, and 11, disconnector 108, the disconnector sear is the portion of the upwardly extending hook of disconnector 108 that engages the secondary sear of the hammer); 
a reference plane extending through the trigger axis and the hammer axis (figures 7A, 10, and 11); 
the fire control mechanism comprising an orientation wherein the trigger sear contacts the hammer sear, the secondary sear contacts the disconnector sear, the hammer sear is located to a first side of the reference plane and the secondary sear is located to a second side of the reference plane (figures 7A, 10, and 11, esp. fig. 11, “End of 1st Stage” middle drawing; paragraph 49).

In reference to claim 2, Horch discloses the claimed invention (figures 7A, 10, and 11: the upwardly extending hook of disconnector 108 is the catch).
In reference to claim 3, Horch discloses the claimed invention (paragraph 49; figure 11, “Disconnector/Hammer Full Engagement,” left-hand drawing).
In reference to claim 4, Horch discloses the claimed invention (figure 11, “Neutral”, left-hand and middle drawings).
In reference to claim 5, Horch discloses the claimed invention, as set forth above in the reference to claim 1 (figure 11, “End of 1st Stage” middle drawing, shows disconnector in first position; figure 11; paragraph 49).
In reference to claim 6, Horch discloses the claimed invention (figure 11, the disconnector remains in its first position from “Neutral” until the “End of 1st Stage,” at which point the disconnector 108 engages the selector 104 and is rotated clockwise relative to the hammer; paragraph 49).
In reference to claim 7, Horch discloses the claimed invention (paragraph 49 and figure 11 make clear that the disconnector begins to rotate clockwise, due to abutment with the selector, as the trigger is pulled to release the hammer from the second orientation; the third orientation is an orientation where the disconnector has rotated clockwise a distance less than the overlap between the trigger sear and the hammer sear).
In reference to claim 8, Horch discloses the claimed invention (figures 7A-7E, disconnector spring 608; figure 11, “End of 1st Stage,” middle drawing, shows disconnector in the first position, with the disconnector spring 608 fully extended).
In reference to claim 9, Horch discloses the claimed invention (figure 11, “End of 1st Stage,” middle drawing, shows that the hammer engages the disconnector 108 in the second orientation, and this engagement compresses the spring, i.e., loads the spring, in the exact same manner as Applicant’s).
In reference to claim 10, Horch clearly discloses the claimed invention (figures 7A-8, 10, and 11).
In reference to claim 11, Horch discloses the claimed invention (paragraph 10, “trigger pin”).
In reference to claim 13, Horch discloses the claimed invention (figures 7A-8).
In reference to claim 14, Horch discloses the claimed invention, as set forth above in the reference to claim 1 (also see figure 11, “Neutral,” “End of 1st Stage,” and “End of 2nd Stage; paragraph 49).
In reference to claim 15, Horch discloses the claimed invention (figures 7A-7F, disconnector spring 608; paragraph 49 makes clear that the disconnector comes into contact with the selector at the end of the 1st stage and is rotated clockwise against the bias of disconnector spring 608 as the trigger moves through the 2nd stage).
In reference to claim 16, Horch discloses the claimed invention (figures 7A-8, 10, and 11, esp. figure 10, the upwardly extending hook of disconnector 108 has a generally downwardly facing disconnector catch face extending from the disconnector sear, i.e., the left-most point of the hook, at an angle thereto).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horch in view of Milazzo.
Horch discloses the claimed invention, except for wherein the disconnector is arranged to rotate about a disconnector axis, the disconnector axis offset from the trigger axis. However, Milazzo teaches that a fire control mechanism can be formed with a disconnector arranged to rotate about an axis offset from a trigger pivot axis, in order to maintain the disconnector in assembly with the fire control mechanism when the trigger pin is removed—for full drop-in ability of the fire control mechanism (figure 9, disconnector 40 having pivot pin 26 offset from trigger pivot 25). Thus, it would have been obvious to one of ordinary skill in the art to form the fire control mechanism of Horch with the disconnector arranged to rotate about a disconnector axis, the disconnector axis offset from the trigger axis, in order to maintain the disconnector in assembly with the fire control mechanism when the trigger pin is removed—for full drop-in ability of the fire control mechanism.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641